        Case 2:19-cv-01723-TJS Document 41 Filed 07/22/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                   :              CIVIL ACTION
                                 :
      v.                         :
                                 :
CO IONATA, CO ROBERTSON, CO      :
COSTANZO, CO HARROR, SGT.        :
BROWN, LT TAYLOR, J. YODIS, JOHN :
WETZEL, PA DEPARTMENT OF         :
CORRECTIONIS, UNKNOWN            :
CORRECTIONAL OFFICERS, CHIEF     :
SAFETY AND ENVIRONMENTAL         :
PROTECTION DIVISION and SCI      :
GRATERFORD’S (CISM) CORRECTIONS :
INSTITUTIONAL SAFETY MANAGER     :              NO. 19-1723

                                     ORDER

      NOW, this 22nd day of July, 2020, upon consideration of the Motion to Alter or

Amend a Judgment (Document No. 39), it is ORDERED that the motion is DENIED.




                                            /s/ TIMOTHY J. SAVAGE J.
